FILE COPY




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       August 9, 2021

                                    No. 04-21-00184-CV

                   IN THE INTEREST OF K.P.N., D.F.N., AND S.H.N.

                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-PA-01795
                         Honorable Peter A. Sakai, Judge Presiding


                                      ORDER
         Appellee’s motion for an extension of time to file its brief is GRANTED. Appellee’s
brief is due on or before August 19, 2021.


                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of August, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court